Citation Nr: 1606373	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  09-37 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for allergies.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to September 1964.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

This issue was most recently before the Board in June 2013, when it was remanded for additional development.  It has now been returned to the Board for further appellate action.
 
The record before the Board consists of the Veteran's paper claims file, as well as electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

Although further delay is regrettable, the Board finds that additional development is required prior to adjudication of the Veteran's claim.  At the outset, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the course of the June 2013 remand, the Board determined the presumption of soundness attached to this case, because the Veteran's service treatment records (STRs) did not note the presence of an allergy disability at entrance into active duty in May 1963.  In this regard, the Board notes there is a rebuttable presumption of soundness unless a condition is noted at entry.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  In the June 2013 remand, the Board determined the totality of the evidence clearly and unmistakably established the Veteran's claimed allergy disorder preexisted service.  However, as noted in that remand, the inquiry does not end there.  Rather, the burden is also upon VA to demonstrate by clear and unmistakable evidence that the disability was not aggravated during the Veteran's active duty service.  See VAOPGCPREC 3-2003.  

Indeed, in the June 2013 remand the Board specifically stated that is "imperative" the examiner understand that the question being presented for his or her consideration is not whether it is at least as likely as not that the disability permanently worsened.  Nonetheless, following the Veteran's July 2013 VA examination, the Nurse Practitioner determined the claimed condition was less likely as not incurred in or caused by the claimed in-service injury, event, or disease.  The examiner also stated there was "no evidence to support that the Veteran's allergies were aggravated during military service."  Clearly, the examiner wholly ignored the Board's remand instructives, as her opinion does not address the question presented.  The heavy burden placed upon VA in this case is not merely noting an absence of evidence to establish an aggravation.  Rather, in order to rebut the presumption of soundness, VA must provide affirmative evidence that clearly and undebatably proves the disability was not aggravated.  In this regard, the Veteran has in fact reported noticing increased allergy symptoms in service.  Since the VA examiner clearly failed to address the requested medical opinion, a remand is necessary at this time.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, who has not provided a prior opinion in this case, to determine the nature and etiology of the Veteran's claimed allergy disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should answer the following questions with respect to each allergy disorder present during the period of the claim.

a) is there a 50 percent or better probability that the Veteran's current allergy disorder was present in service;

b) if so, did the disorder clearly and unmistakably undergo no chronic increase in severity as a result of service?

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent and credible reports relative to his pre-service allergies, as well as his indication that he experienced increased symptoms in service.  If the examiner finds the Veteran's disability clearly and unmistakably was not aggravated during active service, the examiner should state the specific evidence used in forming this opinion.  

If the examiner is unable to provide any requested opinions, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


		(CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




